MANDATE
THE STATE OF TEXAS

TO THE 25TH JUDICIAL DISTRICT COURT OF GUADALUPE COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on November 5, 2014, the cause upon appeal to
revise or reverse your judgment between

Waylin Lee Wiedenfeld, Appellant(s)

V.

The State of Texas, Appellee(s)

No. 04-13-00873-CR     and   Tr. Ct. No. 10-1207-CR

was determined, and therein our Court of Appeals made its order in these words:


      In accordance with this court’s opinion of this date, the motion to
withdraw is GRANTED and the trial court’s judgment is AFFIRMED AS
MODIFIED. Specifically, we order the nunc pro nunc judgment modified to
reflect the imposition of $1,000.00 in fines. We further order the trial court to
amend its withdrawal notification in accordance with the modified judgment.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

Witness the Hon. Catherine Stone, Chief Justice of the Court of Appeals for the Fourth District of Texas, with
the seal of the Court affixed and the City of San Antonio on January 5, 2015.

                                                          KEITH E. HOTTLE, CLERK



                                                          ____________________________
                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 3853